464 F.2d 562
Harry L. HAMPSON, Appellant,v.BUCYRUS-ERIE COMPANY and Centre Foundry and Machine Company,a corporation.
No. 71-1754.
United States Court of Appeals,
Third Circuit.
Submitted June 8, 1972 Under Third Circuit Rule 12(6).Decided July 18, 1972.

Milton D. Rosenberg, Bloom, Bloom, Rosenberg & Bloom, Washington, Pa., and Jon L. Friedman, Friedman & Friedman, Pittsburgh, Pa., for appellant.
Charles Kirshner, Rosenberg, Kirshner & Solomon; Pittsburgh, Pa., for appellees.
Before HASTIE, GIBBONS and MAX ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Contrary to the contention of the appellant, the record shows that the trial judge undertook to apply the law of Ohio in instructing the jury on the principles of liability that are applicable to this products liability case.  Moreover, since appellant's counsel had taken the position that on the issues contested in this case Ohio and Pennsylvania law are essentially the same, we find no basis for reversal in appellant's contention on appeal that certain differences between Ohio and Pennsylvania law were not adequately explained to the jury.


2
The judgment will be affirmed.